Case 2:15-cr-00022-LGW-BWC Document 66 Filed 12/16/20 Page 1 of 7
                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                              By CAsbell at 4:15 pm, Dec 16, 2020
Case 2:15-cr-00022-LGW-BWC Document 66 Filed 12/16/20 Page 2 of 7
Case 2:15-cr-00022-LGW-BWC Document 66 Filed 12/16/20 Page 3 of 7
Case 2:15-cr-00022-LGW-BWC Document 66 Filed 12/16/20 Page 4 of 7
Case 2:15-cr-00022-LGW-BWC Document 66 Filed 12/16/20 Page 5 of 7
Case 2:15-cr-00022-LGW-BWC Document 66 Filed 12/16/20 Page 6 of 7
Case 2:15-cr-00022-LGW-BWC Document 66 Filed 12/16/20 Page 7 of 7
